Citation Nr: 1007997	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  05-28 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The veteran had active service from October 1960 to October 
1962.

This matter came before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims (Court) regarding a Board decision rendered 
in August 2007.  This matter was originally on appeal from an 
October 2004 rating decision of the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  

The evidentiary record has been adequately developed in 
compliance with all prior Board remand instructions and, 
thus, this matter is returned to the Board for further 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.	The Veteran's current bilateral hearing loss was not 
incurred in service and is not related to service.

2.	The Veteran's tinnitus was not incurred in service and is 
not related to service.


CONCLUSION OF LAW

1.	The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A §§ 1101, 1112, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).  

2.	The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A §§ 1101, 1112, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

In June 2004, November 2008, and June 2009 the agency of 
original jurisdiction (AOJ) sent a letters to the Veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Although the Veteran was not provided 
notice of the effective date and disability rating 
regulations, because service connection has been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the Veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VA has also done everything reasonably 
possible to assist the Veteran with respect to his claim for 
benefits, such as obtaining medical records and providing VA 
examinations.




Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R §  3.303 (2009); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for chronic disorders, 
such as sensorineural hearing loss, when manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

Impaired hearing will be considered a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 
decibels or more; or when the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Turning to the relevant evidence of record, it is noted that 
the Veteran's service medical records show that he complained 
of a left ear infection with pain and runny discharge in 
January 1961.  In a March 1961 medical report, he complained 
of pain, itching, tinnitus, drainage, and hearing loss in the 
left ear.  Diagnostic impressions were mild otitis externa of 
the left ear and perceptive hearing loss of the left ear with 
unknown etiology.  An April 1961 medical report revealed that 
the Veteran had tinnitus in the right ear and a complete loss 
of hearing in the left ear.  In a September 1961 medical 
report, the Veteran was found to have an allergy to soap and 
was treated for pityriasis rosea and neurodermatitis 
disseminata.  At his July 1962 separation examination, the 
Veteran made no complaints regarding bilateral hearing loss 
or tinnitus.  His ears and hearing were found to be normal.

Turning to the relevant post-service evidence, it is noted 
that the Veteran complained of drainage from both ears, 
according to a July 2005 private medical report from Dr. 
Legaspi.  He was found to have otitis externa.  A September 
2005 medical report from Dr. Legaspi reflects that the 
veteran mentioned that he had chronic tinnitus due to an 
injury in service.  He also complained of drainage in the 
left ear but denied any fever.  The relevant diagnosis was 
otitis externa.  A February 2006 report from Dr. Legaspi 
shows that the Veteran complained that he was still having 
chronic discharge from both ears.  He was diagnosed with 
chronic otorrhea and a history of otitis externa.  No 
diagnosis was ever made relating to bilateral hearing loss or 
tinnitus.

A December 2008 letter from Dr. L. Barrow to Dr. Legaspi 
indicates that the Veteran had a history of hearing loss and 
tinnitus since the 1960s.  Dr. Barrow noted that the Veteran 
had noise exposure in the military.  Dr. Barrow stated the 
Veteran presented with tinnitus, hearing loss, cerumen 
impaction and otalgia.  

In June 2009, the Veteran underwent a VA audiological 
examination.  He reported having difficulty hearing 
conversational speech with background noise present.  The 
Veteran stated he had noise exposure from trucks, gunfire and 
explosions during basic training but denied occupational and 
recreational noise exposure.  He stated he had constant 
bilateral tinnitus that interferes with his sleep.  The VA 
examiner noted the puretone results were not reliable and did 
not report the findings but noted that the speech reception 
thresholds were not in agreement with puretone averages, 
bilaterally.  See VA audiological examination, dated June 
2009.

The examination found normal auricles, "right ear canal was 
clear and normal tympanic landmarks were visualized.  [A] 
small amount of greenish discharge was visualized in the left 
ear canal... Tympanograms revealed normal middle ear pressure 
and mobility bilaterally.  Significant middle ear dysfunction 
is not suspected."  The diagnosis was "some degree of 
hearing loss with a functional overlay and subjective 
tinnitus.  Hearing sensitivity remains undetermined."  No 
opinion was given as to the etiology of the hearing loss and 
tinnitus.  Id. 
 
As the June 2009 examination was found incomplete as no 
puretone results were reported, the Veteran underwent another 
VA examination in August 2009.  This VA audiological 
evaluation reported puretone threshold, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
55
65
LEFT
50
45
50
55
60

The puretone average was 48 in the right ear and 53 in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right and 84 percent in the left 
ear.  See VA audiological examination, dated June 2009.

The VA examiner reported that the puretone responses were 
obtained with fair reliability and revealed "mild to 
moderate through 2000 Hz falling to a profound loss above 
4000 Hz" indicating bilateral sensorineural hearing loss.  
The VA examiner noted that the puretone responses are 
"minimum response levels" rather than true thresholds and 
that word recognition was "excellent" in the right ear and 
"good" in the left.  It was also noted that the reliability 
of this examination was much better than the June 2009 
evaluation as "[i]t is likely that the configuration of the 
hearing loss is accurate, but thresholds are probably at 
least 10 dB better than shown."  Id. 

The Veteran was diagnosed with bilateral mild to moderate 
hearing loss to profound in the very highest frequency and 
subjective bilateral tinnitus.  The VA examiner opined that 
"it is less likely than not due to military noise exposure 
because the Veteran had normal hearing in both ears at 
discharge and little noise exposure in the military."  As 
for the tinnitus, the VA examiner opined that "it is at 
least as likely as not related to the same etiology as the 
hearing loss.  It is less likely than not due to military 
noise exposure because there was a single report of tinnitus 
in the military, associated with treatment for cerumen 
impaction and external otitis, and only in one ear.  The 
current complaint is bilateral."  Furthermore, it was noted 
that since the Veteran reported chronic external otitis, one 
should be requested.  Id. 

In November 2009, an addendum was included to the Veteran 
examination record stating that "[i]t is less likely than 
not that the hearing loss and/or tinnitus are result of 
otitis externa shown in the service treatment records.  
Otitis externa by definition is an external ear and can only 
cause temporary hearing loss or tinnitus.  The otitis was 
treated and resolved and at discharge the [V]eteran had 
normal hearing."  See Addendum to August 2009 VA 
examination, dated November 2009.

The evidence indicates that the Veteran has been diagnosed 
with sensorineural hearing loss, as defined by 38 C.F.R. 
§ 3.385, and tinnitus.  However, the Board finds that service 
connection is not warranted, however, because the evidence, 
particularly the August 2009 VA examination report and the 
November 2009 addendum, does not indicate that the Veteran's 
hearing loss or tinnitus is related to the in-service noise 
exposure, or that either was otherwise incurred or had their 
onset in service, to include as the result of the ear 
problems the Veteran had in service.  And, there is no 
evidence suggesting that bilateral hearing loss was diagnosed 
within a year of the Veteran's separation from service.  

While Dr. Barrow's letter reported that the Veteran had 
hearing loss and tinnitus since the 1960s (the Veteran was in 
service from 1960-62), and that he had noise exposure in 
service, he did not specifically link the Veteran's hearing 
loss and tinnitus to such noise exposure, and provided no 
explanation for the statement that the Veteran has had these 
disabilities since the 1960s.  

It seems that Dr. Barrow's statement that Veteran's current 
hearing loss and tinnitus disabilities began in the 1960s 
were made upon a history given by the Veteran, and it is 
apparent that he did not have the benefit of reviewing the 
entire claims folder.  On the other hand, it is pointed out 
that the VA examiner who examined the Veteran in August 2009 
reviewed the entire claims folder prior to rendering her 
opinion that, essentially, the Veteran's hearing loss and 
tinnitus were not related to his service.

For the above discussed reasons, the Board assigns more 
weight and validity to the findings made by the VA examiner.  
See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 
854 (Fed. Cir. 1999) (unpublished decision), cert. denied 120 
S. Ct. 1252 (2002) (it is not error for the Board value one 
medical opinion over another, as long as a rationale basis 
for doing so is given).  

The Veteran has not submitted any competent medical evidence 
relating his hearing loss to service, and although he has 
reported that such a link exists, as a layperson, he is not 
competent to comment on the etiology of a medical disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board is sympathetic to the Veteran's cause and 
appreciates his honorable military service.  However, in this 
case, even if the Board conceded in-service acoustic trauma, 
based on the normal hearing at separation, the length of time 
between separation and the initial manifestation of bilateral 
ear conditions, and, significantly, the VA examiner's 
negative nexus opinions, the evidence for the Veteran's claim 
is outweighed by the countervailing evidence.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


